Title: To James Madison from Thomas Todd, 27 July 1817
From: Todd, Thomas
To: Madison, James


My Dear Sir,Lexington July 27th 1817.
I regret very much that your request respecting the horses has not been sooner complied with, the delay is attributible to a variety of causes, which it would be tedious to both you & myself to detail. I now have the pleasure of sending you four bays—One four years old, two of them five and one six—they have been since my last under the management of a person in whose Judgement & integrity I have great confidence. He assures me they are now well trained to the harness, gentle, sound & safe. You will see that they are stout & strong and I hope that my dear sister will think them tolerably likely, which answers your description; but I am fearful that from the accidents & the length of time which they have been on expences, you will not think their price as reasonable as you probably calculated on getting them—the demand & high prices given in the Southern market, has raised the price of horses very much here—the prices paid for them, the expences of keeping and of sending them in, will make them cost $1000—they could be sold here without removing for $1200. As to the remittance, a deposit with Mr Cutts in the City subject to my order will answer my purpose, reserving for Walter & William each $100, which you will be so good as to furnish them with.
I lament that the recommended reform in the Judiciary was not carried into effect, and am apprehensive that the obnoxious & odious compensation bill, has had such effect, the members of the fifteenth Congress will be afraid of creating new Offices, or encreasing the salaries of old ones—the parsimony of the State governments to their public Officers is gradually & imperceptibly creeping into the measures of the general government, & will eventually destroy that liberality which has secured the best talents in the Union. The demagogues in Congress as well as in the State legislatures are clamorous for economy & the abolition of what they conceive to be useless & unnecessary offices, they will therefore oppose the creation of new ones in every department of the government. I therefore almost despond of any change in the Judiciary within any short period.
The people of our State are much agitated with a constitutional question on the subject of a new election to fill the vacancy occasioned by the death of our late Governor—in almost every county in the State there are candidates pro & con—in many there is no doubt those in favour of a new election will succeed, but the result throughout the whole State is very questionable.
We lament, that from Mrs. T’s particular situation we cannot comply with the demand of our sister & yourself in paying you a visit this summer, the disappointment is great to us; but hope to be compensated. Present me affectionately to our sisters and be assured my dear Sir of the great esteem & sincere regard of Yr friend
Thomas Todd
